Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor B. White appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Smereka, No. 3:09-cv-00257-FDW-DCK, 2010 WL 2465552 (W.D.N.C. June 14, 2010) & (Aug. 17, 2010). Further, we deny the City of Charlotte, North Carolina’s motion to dismiss, because we find that White’s notice of appeal was timely filed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.